                 IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                                 NO. 5:20-CV-00701

UNITED STATES OF AMERICA,               )
                                        )
                    Plaintiff,          )
                                        )
             v.                         )       COMPLAINT FOR
                                        )       FORFEITURE IN REM
$66,015.00 IN U. S. CURRENCY,           )
                                        )
                    Defendant.          )


      The United States of America, by and through the United States Attorney for

the Eastern District of North Carolina, states as follows:

      1.     This is a civil action in rem brought to enforce the provisions of 18 U.S.C.

§ 981(a)(1)(C) providing for the forfeiture of property which constitutes or is derived

from proceeds traceable to any offense constituting “specified unlawful activity” as

defined in 18 U.S.C. §§ 1956(c)(7) and 1961(1) or a conspiracy to commit such offense,

including trafficking in contraband cigarettes in violation of 18 U.S.C. § 2342(a).

      2.     This Court has subject matter jurisdiction over this matter by virtue of

28 U.S.C. §§ 1345 and 1355(a). The Court has in rem jurisdiction by virtue of 28

U.S.C. § 1355(b). Venue in this district is proper by virtue of 28 U.S.C. § 1395(b).

      3.     The defendant is $66,015.00 in United States Currency.

      4.     The defendant was seized from Mazen Manaei on July 29, 2020, in

Granville County, North Carolina. Custody of the defendant was transferred by the

                                            1



           Case 5:20-cv-00701-M Document 1 Filed 12/29/20 Page 1 of 4
Granville County Sheriff’s Office to the Department of Homeland Security, and the

defendant is currently located in the Seized Asset Deposit Fund Account maintained

by U.S. Customs and Border Protection, within the jurisdiction of this Court.

      5.     The potential claimants in this action are Mazen Manaei and Mohamad

Ghalayini.

      6.     The facts and circumstances supporting the seizure and forfeiture of the

defendant are contained in Exhibit A, Declaration of Heidi Bridges, Special Agent

with the Department of Homeland Security, Immigration and Customs Enforcement

(ICE), Homeland Security Investigations (HSI), which is attached hereto and

incorporated herein by reference.     Such facts constitute probable cause for the

seizure, arrest, and forfeiture of the defendant property and are sufficient to support

a reasonable belief that the government will meet its burden of proof at trial that the

defendant property should be forfeited.

      7.     The defendant constitutes or was derived from proceeds traceable to an

offense constituting a specified unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)

and 1961(1) or a conspiracy to commit such offense, including trafficking in

contraband cigarettes in violation of 18 U.S.C. § 2341, and is therefore forfeitable to

the United States of America pursuant to 18 U.S.C. § 981(a)(1)(C).

      WHEREFORE, in accordance with Supplemental Rule G(3)(b)(i), the plaintiff

requests that the Clerk issue a warrant of arrest in rem for the defendant; that due

notice be given to all parties to appear and show cause why the forfeiture should not

be decreed; that judgment be entered declaring the defendant be forfeited to the



                                           2
           Case 5:20-cv-00701-M Document 1 Filed 12/29/20 Page 2 of 4
United States of America for disposition according to law; and that the United States

of America be granted such other relief as this Court may deem just and proper,

together with the costs and disbursements of this action.

      Respectfully submitted this 29th day of December, 2020.

                                       ROBERT J. HIGDON, JR.
                                       United States Attorney


                                       BY: /s/ Matthew L. Fesak__
                                              MATTHEW L. FESAK
                                       Assistant United States Attorney
                                       Attorney for Plaintiff
                                       Civil Division
                                       150 Fayetteville Street, Suite 2100
                                       Raleigh, NC 27601
                                       Telephone: (919) 856-4530
                                       Facsimile: (919) 856-4821
                                       E-mail: matthew.fesak@usdoj.gov
                                       NC State Bar No. 35276




                                         3
          Case 5:20-cv-00701-M Document 1 Filed 12/29/20 Page 3 of 4
                                 VERIFICATION

      I, Heidi Bridges, Special Agent with the Department of Homeland Security,

Immigration and Customs Enforcement (ICE), Homeland Security Investigations

(HIS), declare under penalty of perjury, as provided by 28 U.S.C. § 1746, that the

foregoing Complaint for Forfeiture is based on reports and information known and/or

furnished to me and to the best of my information and belief, is true and correct.

      This the __29____ day of December, 2020.




                                 Heidi Bridges
                                 Special Agent
                                 Homeland Security Investigations




                                          4
          Case 5:20-cv-00701-M Document 1 Filed 12/29/20 Page 4 of 4
